UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	April 30, 2016 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 4/30/16 (Unaudited) COMMON STOCKS (93.2%) (a) Shares Value Aerospace and defense (4.0%) Airbus Group SE (France) 390,271 $24,422,223 General Dynamics Corp. 201,100 28,258,572 Honeywell International, Inc. 241,075 27,547,640 Northrop Grumman Corp. 161,252 33,259,838 United Technologies Corp. 141,700 14,789,229 Airlines (1.6%) American Airlines Group, Inc. 1,156,000 40,101,640 Delta Air Lines, Inc. 244,600 10,192,482 Automobiles (1.1%) Fiat Chrysler Automobiles NV (Italy) (S) 1,206,476 9,760,391 Tesla Motors, Inc. (NON) (S) 39,611 9,536,744 Yamaha Motor Co., Ltd. (Japan) 1,043,100 16,884,618 Banks (1.2%) Bank of America Corp. 1,586,819 23,104,085 JPMorgan Chase & Co. 258,656 16,347,059 Beverages (2.0%) Anheuser-Busch InBev SA/NV ADR (Belgium) 240,900 29,914,962 Monster Beverage Corp. (NON) 112,300 16,195,906 PepsiCo, Inc. 192,000 19,768,320 Biotechnology (9.0%) AMAG Pharmaceuticals, Inc. (NON) (S) 776,062 20,581,164 Amgen, Inc. 80,000 12,664,000 ARIAD Pharmaceuticals, Inc. (NON) 1,945,500 13,968,690 Biogen, Inc. (NON) 119,200 32,778,808 Celgene Corp. (NON) 1,070,113 110,660,385 Gilead Sciences, Inc. 874,428 77,133,294 Medivation, Inc. (NON) 174,600 10,091,880 Merrimack Pharmaceuticals, Inc. (NON) (S) 1,569,268 11,110,417 Capital markets (2.0%) Charles Schwab Corp. (The) 647,900 18,406,839 E*Trade Financial Corp. (NON) 305,200 7,684,936 KKR & Co. LP 1,650,100 22,441,360 Morgan Stanley 582,200 15,754,332 Chemicals (1.3%) Dow Chemical Co. (The) 143,100 7,528,491 E.I. du Pont de Nemours & Co. 176,800 11,652,888 Sherwin-Williams Co. (The) 56,147 16,131,595 Symrise AG (Germany) 120,581 7,983,989 Commercial services and supplies (1.0%) Tyco International PLC 832,100 32,052,492 Consumer finance (0.5%) Oportun Financial Corp. (acquired 6/23/15, cost $1,923,622) (Private) (F) (RES) (NON) 674,955 1,731,260 Synchrony Financial (NON) 464,700 14,205,879 Diversified consumer services (0.1%) ITT Educational Services, Inc. (NON) (S) (AFF) 1,601,462 3,443,143 Diversified telecommunication services (0.3%) Inmarsat PLC (United Kingdom) 239,694 3,252,153 Nippon Telegraph & Telephone Corp. (Japan) 114,700 5,077,542 Energy equipment and services (0.3%) Halliburton Co. 215,579 8,905,568 Food and staples retail (1.8%) CVS Health Corp. 349,300 35,104,650 Walgreens Boots Alliance, Inc. 271,700 21,540,376 Food products (0.3%) Nomad Foods, Ltd. (United Kingdom) (NON) 370,440 3,015,382 TreeHouse Foods, Inc. (NON) (S) 73,982 6,540,009 Health-care equipment and supplies (1.7%) Becton Dickinson and Co. 145,700 23,495,582 Cooper Cos., Inc. (The) 83,600 12,797,488 Intuitive Surgical, Inc. (NON) 30,100 18,853,436 Health-care technology (0.3%) Cerner Corp. (NON) 177,300 9,953,622 Hotels, restaurants, and leisure (0.9%) Chipotle Mexican Grill, Inc. (NON) 3,300 1,389,201 Hilton Worldwide Holdings, Inc. 285,600 6,297,480 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 418,100 6,187,880 Restaurant Brands International LP (Units) (Canada) 4,381 189,074 Wynn Resorts, Ltd. (S) 170,400 15,046,320 Household durables (0.3%) Skyworth Digital Holdings, Ltd. (China) 8,088,271 5,266,461 Tempur Sealy International, Inc. (NON) (S) 100,300 6,085,201 Independent power and renewable electricity producers (0.6%) NRG Energy, Inc. 1,207,200 18,228,720 Industrial conglomerates (0.8%) Danaher Corp. 272,733 26,386,918 Insurance (1.2%) American International Group, Inc. 235,200 13,128,864 Assured Guaranty, Ltd. 569,185 14,724,816 Prudential PLC (United Kingdom) 481,509 9,525,448 Internet and catalog retail (6.7%) Amazon.com, Inc. (NON) 218,750 144,285,313 Ctrip.com International, Ltd. ADR (China) (NON) (S) 423,000 18,447,030 Delivery Hero Holding GmbH (acquired 6/2/15, cost $6,723,847) (Private) (Germany) (F) (RES) (NON) 873 4,827,103 FabFurnish GmbH (acquired 8/2/13, cost $186) (Private) (Brazil) (F) (RES) (NON) 140 120 Global Fashion Holding SA (acquired 8/2/13, cost $9,259,308) (Private) (Brazil) (F) (RES) (NON) 218,573 3,729,175 Netflix, Inc. (NON) 72,200 6,500,166 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $186) (Private) (Brazil) (F) (RES) (NON) 140 120 New Middle East Other Assets GmbH (acquired 8/2/13, cost $76) (Private) (Brazil) (F) (RES) (NON) 57 49 Priceline Group, Inc. (The) (NON) 29,097 39,096,475 Internet software and services (15.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 502,643 38,673,352 Alphabet, Inc. Class A (NON) 318,114 225,186,538 Criteo SA ADR (France) (NON) (S) 361,615 15,075,729 Facebook, Inc. Class A (NON) 1,401,981 164,844,926 Shopify, Inc. Class A (Canada) (NON) 172,700 5,500,495 Tencent Holdings, Ltd. (China) 1,322,400 26,834,572 Yahoo!, Inc. (NON) 772,000 28,255,200 IT Services (4.2%) PayPal Holdings, Inc. (NON) 194,800 7,632,264 Visa, Inc. Class A 1,655,700 127,886,268 Leisure products (0.4%) Brunswick Corp. (S) 252,700 12,137,181 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 204,200 8,355,864 Media (1.9%) Charter Communications, Inc. Class A (NON) (S) 31,800 6,749,232 Comcast Corp. Class A 274,635 16,686,823 Liberty Global PLC Ser. A (United Kingdom) (NON) 434,001 16,374,858 Live Nation Entertainment, Inc. (NON) 990,433 21,274,501 Oil, gas, and consumable fuels (4.4%) Anadarko Petroleum Corp. 376,800 19,879,968 EnVen Energy Corp. 144A (F) 415,000 3,527,500 EOG Resources, Inc. 254,500 21,026,790 Gulfport Energy Corp. (NON) 582,400 18,229,120 Pioneer Natural Resources Co. 139,200 23,121,120 Scorpio Tankers, Inc. 4,706,735 29,464,161 Suncor Energy, Inc. (Canada) 648,418 19,033,422 Whiting Petroleum Corp. (NON) (S) 747,131 8,965,572 Personal products (1.9%) Avon Products, Inc. (S) 5,185,640 24,424,364 Coty, Inc. Class A 637,400 19,376,960 Edgewell Personal Care Co. 199,800 16,397,586 Pharmaceuticals (7.9%) Allergan PLC (NON) 239,107 51,781,012 Bristol-Myers Squibb Co. 403,000 29,088,540 Jazz Pharmaceuticals PLC (NON) 944,151 142,283,556 Perrigo Co. PLC 136,600 13,205,122 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 355,775 19,371,949 Real estate investment trusts (REITs) (0.6%) Communications Sales & Leasing, Inc. (R) 141,300 3,282,399 Gaming and Leisure Properties, Inc. (R) (S) 535,400 17,555,766 Real estate management and development (0.8%) Kennedy-Wilson Holdings, Inc. 1,155,638 24,973,337 Road and rail (1.2%) Union Pacific Corp. 445,202 38,834,970 Semiconductors and semiconductor equipment (2.8%) Applied Materials, Inc. 774,100 15,845,827 Broadcom, Ltd. 217,700 31,729,775 Micron Technology, Inc. (NON) 1,178,100 12,664,575 NXP Semiconductor NV (NON) 194,000 16,544,320 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 567,300 13,382,607 Software (4.3%) Adobe Systems, Inc. (NON) 86,100 8,112,342 Electronic Arts, Inc. (NON) 297,600 18,406,560 Microsoft Corp. 1,067,300 53,226,251 Mobileye NV (Israel) (NON) (S) 178,500 6,809,775 Nintendo Co., Ltd. (Japan) 99,600 13,397,894 salesforce.com, Inc. (NON) 495,429 37,553,518 Specialty retail (2.4%) Advance Auto Parts, Inc. 93,400 14,579,740 Gap, Inc. (The) (S) 140,500 3,256,790 Home Depot, Inc. (The) 437,311 58,551,570 Technology hardware, storage, and peripherals (3.6%) Apple, Inc. 1,251,547 117,320,016 Textiles, apparel, and luxury goods (0.7%) NIKE, Inc. Class B 371,000 21,866,740 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 535,100 6,843,929 Tobacco (0.7%) Philip Morris International, Inc. 240,800 23,627,296 Trading companies and distributors (0.2%) AerCap Holdings NV (Ireland) (NON) 170,200 6,809,701 Total common stocks (cost $2,548,677,322) CONVERTIBLE PREFERRED STOCKS (1.6%) (a) Shares Value Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (Italy) 241,404 $17,513,860 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $5,253) (Private) (F) (RES) (NON) 1,843 4,727 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $100,457) (Private) (F) (RES) (NON) 31,891 90,411 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $235,942) (Private) (F) (RES) (NON) 46,354 212,348 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $342,236) (Private) (F) (RES) (NON) 67,237 308,013 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $191,914) (Private) (F) (RES) (NON) 34,957 172,723 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $579,325) (Private) (F) (RES) (NON) 75,433 521,393 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,624,930) (Private) (F) (RES) (NON) 570,151 1,462,437 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,054,710) (Private) (F) (RES) (NON) 720,951 1,849,239 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $6,422,273) (Private) (F) (RES) (NON) 2,255,601 5,780,135 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $19,183,494) (Private) (F) (RES) (NON) 567,268 24,900,115 Total convertible preferred stocks (cost $45,976,880) CONVERTIBLE BONDS AND NOTES (1.2%) (a) Principal amount Value AMAG Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 2 1/2s, 2019 $13,886,000 $16,480,946 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2021 (Ireland) 13,414,000 14,923,075 Pandora Media, Inc. 144A cv. sr. unsec. notes 1 3/4s, 2020 6,629,000 6,036,533 Total convertible bonds and notes (cost $36,802,678) WARRANTS (0.8%) (a) (NON) Expiration date Strike Price Warrants Value EnVen Energy Corp. 144A (F) 11/6/20 $12.50 415,000 $42 EnVen Energy Corp. 144A (F) 11/6/20 15.00 415,000 42 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 0.00 1,391,400 4,770,318 Wells Fargo & Co. (W) 10/28/18 34.01 813,312 13,216,320 Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 0.00 1,472,000 6,446,880 Total warrants (cost $13,638,291) PURCHASED OPTIONS OUTSTANDING (0.3%) (a) Expiration Contract date/strike price amount Value Tronox, Ltd. Class A (Call) May-16/$2.00 $1,640,869 $8,663,772 Tronox, Ltd. Class A (Call) May-16/3.00 415,199 1,777,110 Total purchased options outstanding (cost $3,585,604) U.S. GOVERNMENT AGENCY OBLIGATIONS (—%) (a) Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5s, January 1, 2029 (i) $152,416 $170,422 3 1/2s, May 1, 2042 (i) 261,939 277,045 3.844s, February 1, 2018 (i) 155,000 163,589 Total U.S. government agency obligations (cost $611,056) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/8s, February 15, 2041 (i) $6,069,336 $7,902,640 Total U.S. treasury obligations (cost $7,902,640) INVESTMENT COMPANIES (0.2%) (a) Shares Value VanEck Vectors Junior Gold Miners ETF 178,205 $6,864,457 Total investment companies (cost $3,425,999) SHORT-TERM INVESTMENTS (8.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.58% (d) Shares 175,313,931 $175,313,931 Putnam Short Term Investment Fund 0.44% (AFF) Shares 61,984,738 61,984,738 SSgA Prime Money Market Fund Class N 0.41% (P) Shares 15,730,000 15,730,000 U.S. Treasury Bills 0.30%, June 9, 2016 (SEGSF) $3,738,000 3,737,451 U.S. Treasury Bills 0.26%, May 26, 2016 (SEGSF) 420,000 419,954 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF) 1,790,000 1,789,869 U.S. Treasury Bills 0.21%, May 12, 2016 (SEGSF) 1,609,000 1,608,936 U.S. Treasury Bills 0.18%, May 5, 2016 5,478,000 5,477,945 Total short-term investments (cost $266,061,942) TOTAL INVESTMENTS Total investments (cost $2,926,682,412) (b) FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $167,185,641) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 6/15/16 $9,998,308 $9,623,615 $(374,693) Chinese Yuan (Offshore) Sell 5/18/16 111,511,366 107,492,996 (4,018,370) Euro Sell 6/15/16 18,403,772 17,473,989 (929,783) Japanese Yen Sell 5/18/16 34,211,105 30,143,343 (4,067,762) UBS AG British Pound Sell 6/15/16 2,664,852 2,451,698 (213,154) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 2,134,552 $— 7/28/16 (3 month USD-LIBOR-BBA minus 0.30%) A basket (DBPTMATR) of common stocks $8,143,780 shares 1,306,588 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 429,100 shares 927,135 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 304,483 shares 497,126 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 163,263 shares 246,000 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 80,790 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,221,619,654. (b) The aggregate identified cost on a tax basis is $2,963,555,282, resulting in gross unrealized appreciation and depreciation of $595,716,446 and $150,912,776, respectively, or net unrealized appreciation of $444,803,670. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $45,589,368, or 1.4% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $89,817,978 $1,197,806,839 $1,225,640,079 $174,605 $61,984,738 ITT Educational Services, Inc. 8,022,371 — 1,380,921 — 3,443,143 Totals * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $175,313,931 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $169,740,223. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $9,458,224 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,603,762 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $7,493,876 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $437,741,853 $22,151,079 $8,556,567 Consumer staples 215,905,811 — — Energy 148,625,721 3,527,500 — Financials 198,453,601 9,525,448 1,731,260 Health care 618,174,809 — — Industrials 258,233,482 24,422,223 — Information technology 944,650,338 40,232,466 — Materials 35,312,974 7,983,989 — Telecommunication services — 8,329,695 — Utilities 18,228,720 — — Total common stocks Convertible bonds and notes — 37,440,554 — Convertible preferred stocks — 17,513,860 35,301,541 Investment companies 6,864,457 — — Purchased options outstanding — 10,440,882 — U.S. government agency obligations — 611,056 — U.S. treasury obligations — 7,902,640 — Warrants 13,216,320 11,217,282 — Short-term investments 77,714,738 188,348,086 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(9,603,762) $— Total return swap contracts — 9,121,416 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of July 31, 2015 Accrued discounts/premiums Realized gain/(loss) Change in net unrealized appreciation/(depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of April 30, 2016 Common stocks*: Consumer discretionary $11,500,859 $— $— $(2,944,292) $— $— $— $— $8,556,567 Financials 1,731,260 — 1,731,260 Total common stocks $13,232,119 $— $— $(2,944,292) $— $— $— $— $10,287,827 Convertible preferred stocks $30,638,542 — — 4,662,999 — $35,301,541 Totals $43,870,661 $— $— $1,718,707 $— $— $— $— $45,589,368 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $1,718,707 related to Level 3 securities still held at period end. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs: Description Fair Value Valuation Techniques Unobservable Input Range of unobservable inputs (Weighted Average) Impact to Valuation from an Increase in Input (1) Private equity $4,827,103 Comparable multiples EV/sales multiple 3.1x-5.6x (4.8x) Increase Liquidity discount 10% Decrease Private equity $37,032,801 Market transaction price Liquidity Discount 10% Decrease Private equity $289 Market transaction price Liquidity discount 25% Decrease Private equity $3,729,175 Market transaction price Transaction price $17.06 Increase (1) Expected directional change in fair value that would result from an increase in the unobservable input. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $— $9,603,762 Equity contracts 43,995,900 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Forward currency contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International Deutsche Bank AG UBS AG Total Assets: OTC Total return swap contracts*# $— $— $— $9,121,416 $— $9,121,416 Forward currency contracts# — Purchased options# 1,777,110 8,663,772 — — — 10,440,882 Total Assets $1,777,110 $8,663,772 $— $9,121,416 $— $19,562,298 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# — — 9,390,608 — 213,154 9,603,762 Written options# — Total Liabilities $— $— $9,390,608 $— $213,154 $9,603,762 Total Financial and Derivative Net Assets $1,777,110 $8,663,772 $(9,390,608) $9,121,416 $(213,154) $9,958,536 Total collateral received (pledged)##† $1,777,110 $8,663,772 $(7,373,888) $9,121,416 $(119,988) Net amount $— $— $(2,016,720) $— $(93,166) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2016
